Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                December 29, 2015

The Court of Appeals hereby passes the following order:

A16D0177. SAWS AT SEVEN HILLS, LLC et al. v. PAULDING COUNTY,
    GEORGIA et al.

      Saws at Seven Hills, LLC and NatureWalk Development Company, Inc.
(“Applicants”) seek discretionary review of a superior court order granting summary
judgment to Paulding County and others in Applicants’ appeal of a rezoning decision.
In their appeal, Applicants sought – among other things – a writ of mandamus
ordering the county to comply with the terms of a development agreement. The
Supreme Court has exclusive appellate jurisdiction over all cases involving
extraordinary remedies, including mandamus. See Ga. Const. of 1983, Art. VI, Sec.
VI, Par. III (5); Ladzinske v. Allen, 280 Ga. 264 (626 SE2d 83) (2006) (“‘[C]ases
involving the grant or denial of mandamus are within the exclusive jurisdiction of
[the Supreme] Court without regard to the underlying subject matter or the legal
issues raised.’”). Accordingly, this application is hereby TRANSFERRED to the
Supreme Court for disposition.

                                      Court of Appeals of the State of Georgia
                                                                           12/29/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.